Name: Commission Regulation (EC) NoÃ 2138/2004 of 15 December 2004 amending Regulation (EC) NoÃ 14/2004 as regards the forecast supply balance for the Canary Islands for milk and cream
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  processed agricultural produce;  cooperation policy
 Date Published: nan

 16.12.2004 EN Official Journal of the European Union L 369/24 COMMISSION REGULATION (EC) No 2138/2004 of 15 December 2004 amending Regulation (EC) No 14/2004 as regards the forecast supply balance for the Canary Islands for milk and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican) (1), and in particular Article 3(6) thereof, Whereas: (1) Commission Regulation (EC) No 14/2004 of 30 December 2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions pursuant to Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 (2) establishes a forecast supply balance and Community aid for the products covered by the specific supply arrangements for the Azores, Madeira and the Canary Islands. (2) Current implementation of the annual supply balance for the Canary Islands for milk and cream falling within CN codes 0402 91 and 0402 99 indicates that the quantities fixed for the supply of these products are below requirements because of a higher demand than expected. (3) The quantity of the above product should therefore be adjusted in line with the actual needs of the region concerned. (4) Regulation (EC) No 14/2004 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 14/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 21.7.2001, p. 45. Regulation as last amended by Regulation (EC) No 1690/2004 (OJ L 305, 1.10.2004, p. 1). (2) OJ L 3, 7.1.2004, p. 6. Regulation as last amended by Regulation (EC) No 1997/2004 (OJ L 344, 20.11.2004, p. 28). ANNEX In part 11 of Annex V to Regulation (EC) No 14/2004, the table is replaced by the following: Description CN code Quantity (in tonnes) Aid (EUR/tonne) I II III (1) Milk and cream, not concentrated nor containing added sugar or other sweetening matter (2) 0401 114 800 (3) 41 59 (4) Milk and cream, concentrated or containing added sugar or other sweetening matter (2) 0402 28 600 (5) 41 59 (4) Milk and cream, concentrated or containing added sugar or other sweetening matter of a non-fat milk solid content of 15 % or more by weight and a fat content by weight not exceeding 3 % (6) 0402 91 19 9310  97  Butter and other fats and oils derived from milk; dairy spreads (2) 0405 4 000 72 90 (4) Cheese (2) 0406 0406 30 0406 90 23 0406 90 25 0406 90 27 0406 90 76 0406 90 78 0406 90 79 0406 90 81 15 000 72 90 (4) 0406 90 86 0406 90 87 0406 90 88 1 900 Fat-free milk preparations 1901 90 99 800  59 (7) Milk preparations for children containing no milk fat etc. 2106 90 92 45 (1) In EUR/100 kg net weight, unless otherwise specified. (2) The products concerned and the related footnotes are the same as those covered by the Commission Regulation fixing the export refunds under Article 31 of Regulation (EC) No 1255/1999. (3) Including 1 300 tonnes for the processing and/or packaging sector. (4) The amount shall be equal to the refund for product falling within the same CN code granted pursuant to Article 31 of Regulation (EC) No 1255/1999. Where the refunds granted pursuant to Article 31 of that Regulation have more than one rate as defined in Article 2(1)(e) and 2(1)(l) of Commission Regulation (EC) No 800/1999 (OJ L 102, 17.4.1999, p. 11), the amount shall be equal to the highest amount of the refund for products falling within the same CN code (Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1). However for the butter awarded in accordance with Regulation (EC) No 2571/97, the amount shall be as indicated in column II. (5) To be allocated as follows:  7 250 tonnes falling within CN codes 0402 91 and/or 0402 99 for direct consumption,  5 350 tonnes falling within CN codes 0402 91 and/or 0402 99 for the processing and/or packaging sector,  16 000 tonnes falling within CN codes 0402 10 and/or 0402 21 for the processing and/or packaging sector. (6) Where the milk protein content (nitrogen content Ã  6,38) in the non-fatty milk solid of a product under this position is less than 34 %, no aid shall be granted. Where the water content by weight of the powdered products under this position is greater than 5 %, no aid shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose the minimum milk protein content in the non-fatty milk solid, and the maximum water content for powdered products. (7) The amount shall be equal to the refund set in the Commission Regulation fixing the refund rates applicable to certain milk products exported in the goods not covered by Annex I, granted under Regulation (EC) No 1520/2000.